In the

    United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 14‐2411 
TIE XIA CHEN, 
                                                             Petitioner, 

                                   v. 

ERIC H. HOLDER, JR., 
Attorney General of the United States, 
                                                            Respondent. 
                      ____________________ 
                 Petition for Review of an Order of the  
                    Board of Immigration Appeals.  
                            No. A200 025 604 
                      ____________________ 

      ARGUED MARCH 3, 2015 — DECIDED APRIL 1, 2015 
                ____________________ 

   Before POSNER, KANNE, and TINDER, Circuit Judges. 
   PER CURIAM. Tie Xia Chen, a Chinese citizen, seeks relief 
from removal on the ground that he will be persecuted for 
violating his country’s one‐child policy. He petitions for re‐
view of the Board’s denial of his motion to reopen. In that 
motion, Chen argued that his attorneys had mishandled his 
case by neglecting to offer available evidence that would 
have resolved deficiencies in his asylum application identi‐
2                                                    No. 14‐2411 

fied by an immigration judge. Because the Board largely ig‐
nored this potentially meritorious argument, its ruling is 
procedurally defective, so we grant the petition and remand 
for further proceedings.  
   Chen entered the country in 2005. The Department of 
Homeland Security now seeks to remove him on the ground 
that he is “an alien present in the United States without be‐
ing admitted or paroled.” See 8 U.S.C. § 1182(a)(6)(A)(i). 
Conceding removability, Chen has applied for asylum, 
withholding of removal, and relief under the Convention 
Against Torture. He contends that Chinese authorities will 
persecute him for refusing, by having two children, to follow 
the one‐child policy.  
    At his removal hearing Chen testified about his claim of 
persecution. He explained that he fled China after he was 
arrested and beaten in his home province of Fujian when of‐
ficials found out that his wife was pregnant with their sec‐
ond child. Police detained, interrogated, and beat him for six 
months in 2004 and early 2005 as they tried to find the 
whereabouts of his wife. The police released him after his 
parents paid 3,000 yuan (about 480 dollars), on the condi‐
tion—as reflected in written notices—that his wife undergo 
forced sterilization or they pay a fine of 20,000 yuan (approx‐
imately 3,200 dollars) to register the son. He testified that his 
wife has refused to be sterilized. (His written application for 
relief from removal, in one translation from Mandarin, im‐
plied that his wife has already been sterilized.) Chen fled the 
country without paying any fine, and his wife and daughter 
now hide from authorities at a relative’s house; their son 
lives with Chen’s parents. Chen explained that he could not 
hide in China and still find work. (When a border agent de‐
No. 14‐2411                                                    3

tained him temporarily in Texas, Chen similarly told the 
agent that he had come to this country to seek work.) Chen’s 
brother’s adoptive father, Patrick Meredith, also testified at 
the hearing. He said that he met Chen’s two children when 
visiting China in 2005.  
    During the removal proceedings, the case boiled down to 
whether Chen in fact has two children. His first attorney, 
Marian Ming, requested from Chen and submitted to the IJ 
documents to corroborate Chen’s claim that he has two chil‐
dren. These included photographs of Chen’s children, notic‐
es from the birth control office threatening sterilization or a 
fine, and birth certificates for Chen (translated into Spanish), 
his wife, and his son and daughter. The Forensic Document 
Laboratory of the Department of Homeland Security deter‐
mined that the son’s birth certificate was counterfeit. Ac‐
cording to Chen, Ming did not tell him that the lab deemed 
the birth certificate a counterfeit and instead just told him 
that it was “useless.” Because, Chen explained, Ming told 
him that he needed another birth certificate and Chen want‐
ed to comply with his attorney’s request, he asked his father 
to get a new one, which the Forensic Document Laboratory 
determined was also counterfeit. Although Chen knew that 
because his son was not registered a genuine birth certificate 
is generally not available, he believed that his son’s docu‐
ments were authentic because his father got them from a 
government office. Chen later replaced Ming with attorney 
Yongbing Zhang, who represented him when he testified at 
his removal hearing. Zhang submitted additional evidence 
to corroborate Chen’s claim that he had two children in vio‐
lation of the one‐child policy, including letters from Chen’s 
parents and wife that refer to both children, and a message 
from his daughter.  
4                                                   No. 14‐2411 

     Focusing initially on Chen’s testimony, the IJ denied re‐
lief. She explained that testimony alone, if found credible, 
can satisfy an applicant’s burden, but that, because of several 
“major” inconsistencies, Chen’s “testimony [was] insuffi‐
ciently persuasive to meet his burden of proof.” The “most 
significant inconsistency” was that Chen’s translated asylum 
application asserted that his wife already had been sterilized 
while he testified she would be sterilized if caught. The IJ 
also noted that (1) Chen could not explain why his birth cer‐
tificate was translated into Spanish; (2) Chen’s testimony 
about meeting Patrick Meredith changed (he supposedly 
said that he first met him in China, but later placed the first 
meeting in the United States; Chen also supposedly varied 
his account of whether he and Meredith met while Chen was 
detained in Texas); and (3) Chen suggested that he came to 
this country for work, not to avoid persecution, because he 
told the IJ and a border agent that he cannot find work in 
China.  
    Because Chen’s testimony alone was insufficient, the IJ 
examined whether he had corroborated his claim and found 
that he had not. The IJ determined that his son’s birth certifi‐
cates were not corroborative because they were fraudulent, 
and Chen knew or suspected the fraud because he testified 
that he knew that because his son was not registered, he 
could not get a valid birth certificate. The IJ added that, even 
if Chen did not suspect the fraud, he needed other corrobo‐
ration. But the IJ discounted Chen’s other corroboration as 
inconsistent with some evidence or otherwise defective. The 
letter from his parents that referred to Chen’s two children 
contradicted a part of Chen’s testimony by saying that they, 
not Chen, came up with the idea to get the birth certificates. 
His daughter’s letter implied that she is now eleven years 
No. 14‐2411                                                    5

old, but her birth certificate suggested that she was only 
nine. And the Chinese government’s notices threatening 
sterilization or a fine were not authenticated. Chen unsuc‐
cessfully appealed the IJ’s decision to the Board.  
    Chen then retained new counsel and moved the Board to 
reopen based on Ming and Zhang’s ineffective assistance. In 
a detailed brief, Chen methodically argued that each incon‐
sistency or deficiency identified by the IJ could be attributed 
to his counsel’s incompetence. Among other failings, Chen 
maintained that they neglected to submit evidence or argu‐
ment that (1) the discrepancy between his written asylum 
application and his testimony about his wife’s sterilization 
was based on a mistranslation, which Ming has now 
acknowledged; (2) his birth certificate was translated into 
Spanish because he had once sought a visa to travel to Spain; 
(3) the IJ mischaracterized his testimony about when he met 
Meredith; (4) the border agent’s report about Chen’s reasons 
for coming to this country was unreliable; (5) the ostensible 
discrepancy in his daughter’s age arose from a traditional 
Chinese method of age counting; and (6) the IJ improperly 
required that the sterilization notices be authenticated. Chen 
also argued that Ming’s negligence misled him into submit‐
ting the fraudulent birth certificates because she never ex‐
plained to him that the government was questioning the au‐
thenticity of his son’s birth certificate but simply told him he 
needed to submit another one.  
    The Board denied Chen’s motion to reopen. It assumed 
that the attorneys’ performance was substandard and found 
that Chen complied with the requirements of Matter of Loza‐
da, 19 I. & N. Dec. 637, 639 (BIA 1988). But, focusing exclu‐
sively on the birth certificates, it ruled that Chen failed to 
6                                                   No. 14‐2411 

show prejudice. The Board observed that, even though the IJ 
“did not make an adverse credibility finding,” the IJ re‐
quired Chen to corroborate his claim, but Chen knew or 
suspected that the birth‐certificate corroboration was 
fraudulent. Without that required corroboration, the Board 
concluded, his claim was doomed, so his attorneys did not 
prejudice him: “Given that the respondent submitted fraud‐
ulent documents that were intended to corroborate a matter 
at the heart of the respondent’s asylum claim, we conclude 
that the respondent’s applications for asylum and related 
relief would have been denied notwithstanding any other 
issues raised in the motion to reopen.”  
    On appeal the parties offer two possible interpretations 
of the Board’s ruling, but both necessitate a remand. Accord‐
ing to Chen, the Board ruled that because he knew that his 
son’s birth certificates were fraudulent, his claim necessarily 
fails regardless of his attorneys’ representation. If that is the 
correct reading of the Board’s decision, then its reasoning is 
erroneous. A finding that an applicant knowingly offered 
fraudulent evidence allows an IJ to find an applicant not 
credible, but it does not require an adverse credibility ruling 
or compel the IJ to deny the claim solely based on the fraud‐
ulent submission. See Hanaj v. Gonzales, 446 F.3d 694, 698–700 
(7th Cir. 2006); Kourski v. Ashcroft, 355 F.3d 1038, 1039–40 
(7th Cir. 2004) (“Of course, even if he forged it himself, this 
would not prove that he was not Jewish, as it is not un‐
known for persons who have valid claims but no evidence to 
support it to forge some evidence.”). And here the Board 
acknowledges that, even though the IJ found that Chen 
knew or suspected the fraud, she made no adverse credibil‐
ity finding. Therefore, on Chenʹs interpretation of the 
Boardʹs ruling, a remand is needed for a corrected inquiry 
No. 14‐2411                                                    7

into prejudice. Without treating the fraud as automatically 
barring relief, the Board must decide whether Chen was 
bound to lose his case even with competent counsel.  
     The government counters that the Board has already so 
ruled. According to the government, the Board ruled that 
because Chen knowingly submitted false birth certificates, 
he did not corroborate the heart of his claim, and therefore, 
lacking this essential corroboration, Chen would have lost 
even with competent counsel. But if the Board ruled that 
Chen must lose because he lacks corroboration, its ruling is 
procedurally flawed because it ignores Chen’s main argu‐
ment in his motion to reopen: the IJ required corroboration 
only because his attorneys ineptly caused the IJ to find 
Chen’s testimony inconsistent. If his attorneys had properly 
presented his testimony, Chen explains, any inconsistencies 
might have vanished, and the IJ might have found his testi‐
mony, standing alone, sufficient to carry his burden without 
the need for corroboration. See 8 U.S.C. § 1158(b)(1)(B)(ii); 
cf. Fadiga v. Att’y Gen. U.S., 488 F.3d 142, 162–63 (3d Cir. 
2007) (finding that counsel prejudiced petitioner when the 
IJ’s doubts about petitioner’s credibility were based on in‐
consistencies attributable to ineffective counsel, who also 
failed to provide available corroborating evidence).  
     The Board never evaluated Chen’s argument that, but for 
his attorneys’ failure to resolve the inconsistencies cited by 
the IJ, she would not have required corroboration or would 
have found the corroboration (beyond the birth certificates) 
sufficient. For example, “the most significant inconsistency,” 
according to the IJ, was that Chen asserted in his written ap‐
plication for asylum that his wife had been sterilized but tes‐
tified that she was only threatened with sterilization. But in 
8                                                   No. 14‐2411 

his motion Chen offered evidence that Ming had the applica‐
tion mistranslated and that attorney Zhang, who spoke 
Mandarin, carelessly left it mistranslated. Chen’s motion al‐
so goes through every other supposed inconsistency or defi‐
ciency—the Spanish translation of his birth certificate, meet‐
ing Meredith, his daughter’s age, his reasons for coming to 
the United States, and document authentication—and offers 
the resolution that his attorneys neglected to furnish. The 
Board addresses none of this evidence or its possible effect 
on the IJ’s decision. 
    Moreover, even if the IJ would have wanted corrobora‐
tion beyond his testimony, a birth certificate was not the on‐
ly evidence that would have sufficed. (In fact, because Chen 
claimed that he was persecuted for violating the one‐child 
policy, he necessarily could not obtain a valid birth certifi‐
cate for his son because birth certificates are not issued for 
unregistered children. Yet his attorney misadvised him to 
get one.) As Chen notes, he submitted corroboration other 
than the birth certificates. Meredith testified that he had seen 
both of Chen’s children in China, the letters from Chen’s 
parents and Chen’s wife both discussed that Chen’s son was 
living with Chen’s parents, and photos showed Chen’s wife 
with their son. A competent attorney, Chen argued in his 
motion to reopen, could have overcome the IJ’s reasons for 
discounting this further evidence or explained why addi‐
tional corroborating evidence could not be reasonably at‐
tained. The Board, however, addressed none these conten‐
tions either. 
    Where, as here, the Board ignores a potentially meritori‐
ous argument when deciding a motion to reopen, it abuses 
its discretion. See Moosa v. Holder, 644 F.3d 380, 384, 386 
No. 14‐2411                                                     9

(7th Cir. 2011); Kebe v. Gonzales, 473 F.3d 855, 857–58 (7th Cir. 
2007) (citing cases that were remanded because “the BIAʹs or 
the IJʹs failure to discuss potentially meritorious arguments 
or evidence calls into question whether it adequately consid‐
ered these arguments”). This principal applies to motions to 
reopen based on claims of ineffective assistance. See Filja v. 
Gonzales, 447 F.3d 241, 256 (3d Cir. 2006) (remanding when 
Board’s prejudice holding on ineffective assistance of coun‐
sel claim suggested Board did not sufficiently review record 
or applicant’s arguments); Mohammed v. Gonzales, 400 F.3d 
785, 792–93 (9th Cir. 2005) (finding Board abused its discre‐
tion when it denied motion to reopen for ineffective assis‐
tance in an “incomplete opinion” that did not consider all 
submitted evidence that showed petitioner was prejudiced 
by counsel’s performance). 
   Thus, the petition for review is granted. The Board 
should determine if Chen’s attorneys incompetently neglect‐
ed to offer evidence and arguments that might have resolved 
the inconsistencies identified by the IJ. If so (or if the Board 
assumes so), it should decide whether the IJ would have 
ruled against Chen anyway.